— Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered December 9, 2002, convicting defendant, after a nonjury trial, of manslaughter in the first degree, assault in the first degree, gang assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 20 years, 20 years, 20 years and 1 year, respectively, unanimously affirmed.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.